          Case 3:18-cv-00177-VAB Document 92 Filed 12/14/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   MEHDI BELGADA, HORMOZ
   AKHUNDZADEH, and ADANIEL
   DZIEKAN, individually and on behalf of all
   other similarly situated individuals,
           Plaintiffs,                                         No. 3:18-cv-177 (VAB)

           v.

   HY’S LIVERY SERVICE, INC., ROBERT
   LEVINE, MATTHEW LEVINE, and
   SHELLEY LEVINE,
         Defendants.



  RULING AND ORDER ON DISCOVERY DISPUTES AND PRE-TRIAL SCHEDULE

       On December 11, 2018, the Court held a telephonic status conference to address several

pending matters in this wage and hour action. Minute Entry, dated Dec. 11, 2018, ECF No. 91.

There are currently several pending discovery disputes, as well as a motion for conditional

certification of a collective action for Plaintiffs’ Fair Labor Standards Act (“FLSA”) claims, a

motion for Rule 23 class certification of Plaintiffs’ state law claims, and a motion for summary

judgment by Defendants, as well as a motion for an extension of time to respond to the pending

summary judgment motion.

       For the reasons that follow, the Court GRANTS further discovery to the extent it assists

in resolving a threshold legal issue, DENIES any other discovery without prejudice to renewal,

and GRANTS an extension of time and modifies the current scheduling order to permit Plaintiffs

more time to respond to the pending summary judgment motion and to allow for additional

discovery related to the threshold legal issue.
            Case 3:18-cv-00177-VAB Document 92 Filed 12/14/18 Page 2 of 5



    I.       STANDARD OF REVIEW

          Under the Federal Rules of Civil Procedure, “[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case, considering the importance of the issues at stake in the action . . . the

importance of discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” FED. R. CIV. P. 26(b)(1).

          But “district courts have the inherent authority to manage their dockets and courtrooms

with a view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct.

1885, 1889 (2016). Indeed, “[a] trial court enjoys wide discretion in its handling of pre-trial

discovery . . . .” Cruden v. Bank of N.Y., 957 F.2d 961, 972 (2d Cir. 1992); see Gen. Houses v.

Marloch Mfg. Corp., 239 F.2d 510, 514 (2d Cir. 1956) (“The order of examination is at the

discretion of the trial judge . . . .”).

    II.      DISCUSSION

          While both sides recognize that there are significant outstanding discovery issues,

Defendants also argue that they are entitled to summary judgment on Plaintiffs’ federal claims,

regardless of any further discovery, because of the Second Circuit’s recent decision, Munoz-

Gonzalez v. D.L.C. Limousine Serv., 904 F.3d 208 (2d Cir. 2018), suggesting that Defendants

operate a “taxicab” business exempt from overtime claims under the FLSA. See Defs.’ Mem. in

Support of Mot. for Summ. J., dated Nov. 27, 2018, ECF No. 80, at 8–9; see also Munoz-

Gonzalez, 904 F.3d at 214 (holding that the plain meaning of “taxicab” in 29 U.S.C. § 213(b)(17)

is “(1) a chauffeured passenger vehicle; (2) available for hire by individual members of the

general public; (3) that has no fixed schedule, fixed route, or fixed termini.”).




                                                   2
          Case 3:18-cv-00177-VAB Document 92 Filed 12/14/18 Page 3 of 5



       If there is no viable FLSA claim, then the remaining state law claims may no longer be

appropriate for this Court’s review. See 28 U.S.C. § 1368(c) (“The district courts may decline to

exercise supplemental jurisdiction over a claim under subsection (a) [claims that form part of the

same case or controversy as the claims within the court’s original jurisdiction] if . . . (3) the

district court has dismissed all claims over which it has original jurisdiction.”); Catzin v. Thank

You & Good Luck Corp., 899 F.3d 77, 83 (2d Cir. 2018) (“Under this prong, in a great many

cases, the evaluation will usually result in the dismissal of the state-law claims.”) (citing

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

       As a result, in the interest of judicial economy and consistent with this Court’s inherent

authority, for the time being, any additional discovery should be focused on the threshold legal

question regarding the taxicab exemption and whether the Second Circuit’s decision in Munoz-

Gonzalez is applicable here.

       The deadline for discovery, scheduled to end on December 21, 2018, therefore will be

extended, but, at this time, only to the extent necessary to resolving this threshold legal issue.

See Metcalf v. Yale Univ., No. 15-cv-1696 (VAB), 2017 WL 6614255, at *2 (D. Conn. Dec. 27,

2017) (“Under this [proportionality] standard, this Court must determine whether the discovery

sought is proportional to the needs of the case.”).

       Accordingly, the Court rules as follows on the outstanding discovery disputes:

       First, as to the sufficiency of Plaintiffs’ interrogatory responses, raised by Defendants on

August 28, 2018, Defs.’ Submission re: Telephonic Status Conference, dated Aug. 28, 2018,

ECF No. 54, the Court will not order Plaintiffs to supplement the allegedly insufficient responses

at this time. Any additional responses to these interrogatories do not appear likely to yield any

information material to the taxicab exemption issue.



                                                   3
          Case 3:18-cv-00177-VAB Document 92 Filed 12/14/18 Page 4 of 5



       Second, as to the production of drivers’ logs by Plaintiffs, raised by Defendants on

August 28, 2018 and fully briefed on September 28, 2018, see id.; Pls.’ Reply Brief, dated Sept.

28, 2018, ECF No. 65; Defs.’ Reply, dated Sept. 28, 2018, ECF No. 64, the Court will not order

Plaintiffs to produce additional driver logs at this time. Obtaining driver logs for every single

Plaintiff, as opposed to a representative sample of such Plaintiffs, does not appear likely to yield

any information material to the taxicab exemption issue.

       Third, as to a second Rule 30(b)(6) deposition, raised by Plaintiffs on October 31, 2018

and fully briefed on December 4, 2018, see Pls.’ Mot. for Leave to Take 30(b)(6) Deposition,

dated Oct. 31, 2018, ECF No. 69; Defs.’ Mem. in Opposition, dated Nov. 20, 2018, ECF No. 77;

Reply, dated Dec. 4, 2018, ECF No. 84, because an additional 30(b)(6) deposition may yield

information relevant to the taxicab exemption issue, the Court GRANTS Plaintiffs’ motion for

leave to take a second Rule 30(b)(6) deposition. At this time, given the limited scope of the

current inquiry, the relevant subject matter of this Rule 30(b)(6) deposition does not extend to the

financial assets and income of any of the Defendants or the identity of any of the owners of the

underlying business, Hy’s Livery Service, Inc. See Pls.’ Response to Defs.’ Request for Status

Conference, dated Dec. 5, 2018, ECF No. 85, at 2.

       Fourth, as to the privilege issues related to the deposition of Steven Zubrinsky, the Court

DENIES any such discovery without prejudice to renewal after the threshold legal issue has

been addressed. There is nothing before the Court suggesting that this issue relates to or

otherwise affects Plaintiffs’ ability to address the taxicab exemption issue.

       Fifth, as to the sufficiency of Defendants’ production of GPS Daily Reports, see Pls.’

Response to Defs.’ Request for Status Conference, dated Dec. 5, 2018, ECF No. 85, at 3, the

Court DENIES any such discovery without prejudice to renewal after the threshold legal issue



                                                  4
          Case 3:18-cv-00177-VAB Document 92 Filed 12/14/18 Page 5 of 5



has been addressed. There is nothing before the Court suggesting that this issue relates to or

otherwise affects Plaintiffs’ ability to address the taxicab exemption issue.

       Sixth, as to the sufficiency of Defendants’ production of e-mails, see Pls.’ Response to

Defs.’ Request for Status Conference, dated Dec. 5, 2018, ECF No. 85, at 3, the Court DENIES

any such discovery without prejudice to renewal after the threshold legal issue has been

addressed. There is nothing before the Court suggesting that this issue relates to or otherwise

affects Plaintiffs’ ability to address the taxicab exemption issue.

       As a result of these rulings, the scheduling order is amended as follows:

              The deadline for discovery—in accordance with the limitations and rulings set

               forth above—is extended to January 11, 2019.

              The Court GRANTS Plaintiffs’ motion for an extension of time. Plaintiffs’ time

               to respond to Defendants’ motion for summary judgment is extended to January

               18, 2019; Defendants’ reply is due by February 1, 2019.

              The hearing on the motions for conditional and class certification, currently

               scheduled for January 29, 2019, is continued.

              A hearing on Defendants’ pending motion for summary judgment will be held on

               February 11, 2019 at 3:00 p.m.


       SO ORDERED this 14th day of December, 2018 at Bridgeport, Connecticut.

                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                  5
